                 Case 2:19-cr-00183-JAM Document 25 Filed 08/24/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 QUINN HOCHHALTER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-183 JAM
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT
13                          v.                           FINDINGS AND ORDER
14   ERIC MAGANA,                                        DATE: September 1, 2020
                                                         TIME: 9:15 a.m.
15                                Defendant.             COURT: Hon. John A. Mendez
16

17

18                                               STIPULATION
19          Plaintiff United States of America, by and through its counsel of record, and defendant, by and
20 through defendant’s counsel of record, hereby stipulate as follows:

21          1.      By previous order, this matter was set for status on September 1, 2020.
22          2.      By this stipulation, the parties now move to continue the status conference to November
23 3, 2020 at 9:30 a.m., and to exclude time between September 1, 2020, and November 3, 2020, under

24 Local Codes C, F, M, and T4.

25          3.      The parties agree and stipulate, and request that the Court find the following:
26                  a)     The government represents that the discovery associated with this case includes
27          reports, photographs, videos, and other documents either produced directly to counsel and/or
28          made available for inspection and copying. The discovery has been either produced directly to

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:19-cr-00183-JAM Document 25 Filed 08/24/20 Page 2 of 3


 1        counsel and/or made available for inspection and copying.

 2               b)       Counsel for defendant desires additional time to review the current charges,

 3        conduct investigation and research related to the charges, review and copy discovery for this

 4        matter, consult with his client, discuss potential resolutions, and otherwise prepare for trial.

 5               c)       Counsel for defendant believes that failure to grant the above-requested

 6        continuance would deny him the reasonable time necessary for effective preparation, taking into

 7        account the exercise of due diligence.

 8               d)       The government does not object to a continuance.

 9               e)       The defendant is also currently addressing federal charges in the Eastern District

10        of Arkansas pending resolution of (E.D. AR. Case 4:14-CR-231-DPM).

11               f)       Based on the above-stated findings, the ends of justice served by continuing the

12        case as requested outweigh the interest of the public and the defendant in a trial within the

13        original date prescribed by the Speedy Trial Act.

14               g)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

15        et seq., within which trial must commence, the time period of September 1, 2020 to November 3,

16        2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(1)(B) [Local Code C], 18

17        U.S.C. § 3161(h)(1)(E) [Local Code F], 18 U.S.C. § 3161(h)(3)(A) and (B) [Local Code M], and

18        18 U.S.C.§ 3161(h)(7)(A), (B)(iv) [Local Code T4] because it results from a continuance granted

19        by the Court at the parties’ request on the basis of the Court’s finding that the ends of justice

20        served by taking such action outweigh the best interest of the public and the defendant in a

21        speedy trial.

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME              2
     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00183-JAM Document 25 Filed 08/24/20 Page 3 of 3


 1          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: August 21, 2020                                   MCGREGOR W. SCOTT
 7                                                            United States Attorney
 8
                                                              /s/ QUINN HOCHHALTER
 9                                                            QUINN HOCHHALTER
                                                              Assistant United States Attorney
10

11
     Dated: August 21, 2020                                   /s/ DOUGLAS J. BEEVERS
12                                                            DOUGLAS J. BEEVERS
13                                                            Counsel for Defendant
                                                              ERIC MAGANA
14

15

16
                                            FINDINGS AND ORDER
17
            IT IS SO FOUND AND ORDERED this 24th day of August, 2020.
18

19                                                             /s/ John A. Mendez
                                                       THE HONORABLE JOHN A. MENDEZ
20                                                     UNITED STATES DISTRICT COURT JUDGE

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
